                     IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            Civil Action No. 3:18-CV-680


KIMBERLY TIGNER

                                  Plaintiff,

v.                                                          NOTICE OF NO REPLY

CHARLOTTE-MECKLENBURG
SCHOOLS,


                                  Defendant.

       NOTICE BY DEFENDANT CHARLOTTE-MECKLENBURG SCHOOLS:
     NO REPLY TO PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
                    DEFENDANT’S MOTION TO DISMISS

       Defendant Charlotte-Mecklenburg Schools (“Defendant”), by and through counsel,

hereby provides notice to this Court, pursuant to Local Civil Rule 7.1 of the Rules of Practice

and Procedure for the United States District Court for the Western District of North Carolina,

that Defendant will not file a reply to Plaintiff’s untimely filed Memorandum of Law in

Opposition to Defendant’s Motion to Dismiss.


       Respectfully submitted, this the 1st day of August 2019.


                                               /s/ Terry L. Wallace
                                               Terry L. Wallace
                                               N.C. State Bar No. 26806
                                               Wallace Childers PLLC
                                               5821 Fairview Road; Suite 110
                                               Charlotte, North Carolina 28209
                                               Phone: 704-626-2900
                                               Fax: 704-626-3476
                                               Email: terry@wallacechilders.com




      Case 3:18-cv-00680-RJC-DSC Document 20 Filed 08/01/19 Page 1 of 3
                             /s/ Courtney C. Rogers
                             Courtney C. Rogers
                             N.C. Bar No. 46365
                             Senior Associate General Counsel
                             Charlotte-Mecklenburg Board of Education
                             600 E. Fourth Street, 5th Floor
                             Charlotte, North Carolina 28202
                             Phone: 980-343-6228; Facsimile: 980-343-5739
                             Email: courtneyc.rogers@cms.k12.nc.us
                             ATTORNEYS FOR DEFENDANT




                                2



Case 3:18-cv-00680-RJC-DSC Document 20 Filed 08/01/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       This is to certify that on this date I electronically filed the foregoing NOTICE BY

DEFENDANT         CHARLOTTE-MECKLENBURG                   SCHOOLS:     NO    REPLY        TO

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S

MOTION TO DISMISS with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to any CM/ECF participants.


       This the 1st day of August 2019.




                                             /s/ Courtney C. Rogers____________________
                                             Courtney C. Rogers
                                             N.C. State Bar No. 46365
                                             Senior Associate General Counsel
                                             Charlotte-Mecklenburg Board of Education
                                             600 E. Fourth Street, 5th Floor
                                             Charlotte, North Carolina 28202
                                             Phone: 980.343.6228
                                             Facsimile: 980.343.5739
                                             Email: courtneyc.rogers@cms.k12.nc.us




                                                3



      Case 3:18-cv-00680-RJC-DSC Document 20 Filed 08/01/19 Page 3 of 3
